Citation Nr: 1310839	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO. 08-29 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to July 1971, including service in the Republic of Vietnam (RVN) from July 21, 1970 to July 20, 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The Board remanded this claim in September 2009 for further development, and denied it on the merits in May 2011. In February 2012, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand and remanded the Board decision denying the claim. 

In February 2009, the Veteran testified before the undersigned at a videoconference hearing conducted at the Columbia RO. A copy of the transcript is in the claims file. 

The Veteran has submitted to the Board a January 2013 private psychiatric evaluation which was not considered by the RO. However, he has waived his right to initial consideration of this evidence by the agency of original jurisdiction. See 38 C.F.R. § 20.1304(c) (2012) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant). The Board therefore may proceed with appellate review. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran has PTSD as a result of exposure to rocket and mortar attacks during active military service. 


CONCLUSION OF LAW

PTSD was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2012) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 



II. Analysis

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision. See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence. See id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 

The standard of proof to be applied in decisions on claims for veterans' benefits is the benefit-of-the-doubt rule set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must weigh against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must assess the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). This evaluation generally involves a three-step inquiry. First, the Board must determine whether the evidence is competent. See, e.g. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007). Second, the Board must determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). Third, the Board must assess the probative value and weight of the evidence in light of the entire record. Gonzales, 218 F.3d at 1380-81.

As observed by the Federal Circuit, lay evidence must "demonstrate some competence." See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted). The Board may therefore discount the probative value of lay evidence if it finds such evidence not to be competent. See id. (affirming the Court's finding that the Board did not improperly discount the probative value of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration). However, the Board may not categorically require medical evidence or disregard lay evidence without first assessing its competence. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it). Indeed, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability. See Davidson, 581 F.3d at 1316.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy). For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). Similarly, the Court has found a lay person competent to identify tinnitus and flat feet, which are disorders that can be identified based on lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). 

However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity. See Barr, 21 Vet. App. at 309. For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). The Federal Circuit has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). Competent medical evidence may include statements conveying sound medical principles found in medical treatises. Id. It also includes statements contained in authoritative writings such as medical and scientific articles and research reports or analyses. Id.

The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility, probative value, and relationship to other items of evidence. See Layno, 6 Vet. App. at 469 (holding that the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify"). The Board discounts the weight of evidence it finds not to be credible. See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . ."). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a three-part test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429, at *4 (Fed. Cir. Feb. 21, 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))). 

Claims for certain chronic diseases, namely those listed in 38 C.F.R. § 3.309(a), benefit from a somewhat more relaxed evidentiary standard. See § 3.303(b); ___ F.3d ___, No. 2011-7184, 2013 WL 628429, at *15 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases"). Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303(b). If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim. Id.; see also Walker___ F.3d ___, No. 2011-7184, 2013 WL 628429, at *9 (observing that subsection 3.303(b) provides a "second route by which a veteran can establish service connection for a chronic disease"). 

When the claim is for a disorder or disease not listed in section 3.309(a), then "the 'nexus' requirement of the three-element test" must be satisfied, and evidence of a continuity of symptomatology will not suffice to establish service connection. Id. at *14; see also id. at *9-11, *15-16 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)). The Federal Circuit has clarified that the nexus requirement of the three-element test is a higher evidentiary showing than the more relaxed continuity-of-symptomatology standard, and that the latter only applies to the specific chronic diseases listed in section 3.309(a) of the regulations. Id. at 13-14 (observing that "[t]he primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from . . . service connection via continuity of symptomatology") (emphasis added). 

Because the Veteran's PTSD is not defined as chronic diseases in section 3.309(a), and because the Veteran has not been diagnosed with a psychosis, the provisions of subsection 3.303(b) for chronic disabilities do not apply, and evidence of a continuity of symptomatology after service is not sufficient by itself to support the claim. See id.

Specific to claims for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2012), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f).

Under 38 C.F.R. § 3.304(f), a diagnosis of PTSD must accord with section 4.125(a) of the regulations, which provides that the diagnosis of a mental disorder must conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) (4th ed. 1994). The Court has held that mental health care professionals are presumed to know and take into account the DSM-IV criteria in diagnosing PTSD, and thus such diagnoses are presumed to conform to the DSM-IV. See Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997). 

This matter was previously denied because on a VA examination, the Veteran was not diagnosed as having PTSD or any psychiatric disorder related to service.  However, a January 2013 private psychiatric evaluation authored by the Veteran's VA treating psychiatrist shows a diagnosis of chronic and severe PTSD since the Veteran's separation from active service. These diagnoses are presumed to be made in accordance with the DSM-IV criteria. Moreover, as these diagnoses were made by the Veteran's treating psychiatrist and thus by a medical professional who is very familiar with the Veteran's symptoms and medical history, they constitute probative evidence of PTSD. Accordingly, a current diagnosis of PTSD is established. 

An in-service stressor has also been established. Specifically, at the Board hearing, the Veteran reported undergoing a rocket and mortar attack while stationed at Marble Mountain in DaNang Vietnam. The Joint Services Records and Research Center confirmed that there were rocket attacks on DaNang and its installations on March 28, 1971, that the Marble Mountain Air Facility in DaNang received a rocket attack on April 26, 1971, and that the DaNang Air Base received an attack on April 27, 1971. The JSRRC also confirmed that the Veteran's unit was stationed in DaNang at this time. The RO issued a July 2010 memorandum for the record finding that the Veteran's PTSD stressor had been verified because the Veteran was stationed at DaNang during the rocket attacks mentioned in JSRRC's response. Thus, an in-service stressor has been established by probative supporting evidence. See 38 C.F.R. § 3.304(f). 

Finally, the evidence is in approximate balance as to a finding of a relationship between the Veteran's PTSD and his in-service stressor. A September 2006 VA treatment record shows that the Veteran reported that he was "experiencing flashbacks lately of his prior Vietnam experiences" after seeing a corpse on the road while he was driving. He became emotional in the examination room and reported that he was easily startled. He was referred to a mental health provider. The mental health evaluation reflects that the Veteran reported being reminded of seeing corpses in Vietnam when he saw the dead body at the side of the road. He stated that he had been tearful lately and had chronic difficulty with poor sleep which was interrupted by multiple awakenings. However, he denied nightmares related to war. He did report being easily startled by loud noises and by being approached from behind. He recounted "the different situation(s) in which he saw people die and being shot at." He did not mind watching war movies. He became tearful at several times during the interview. The treating provider, a psychiatrist, diagnosed the Veteran with PTSD and dysthymia. The treating provider did not provide an explanation for the PTSD diagnosis, although it was clearly based on the Veteran's reported Vietnam experiences and current symptoms. 

A November 2006 VA treatment record shows that the Veteran reported "PTSD symptoms," including hyper arousal, nightmares, anxiety, intense mood swings, and social isolation. He reported having anxiety issues "for years since Vietnam." He stated that while serving in Vietnam one of his duties was to recover vehicles that had been blown up, and that he saw "a great deal of death and destruction."

An April 2009 VA treatment record reflects that the Veteran reported nightmares, night sweats, mood swings, hyper arousal issues, and impulse control issues, and was "learning how to improve his understanding of PTSD symptoms and . . . return to a pretrauma level of functioning." 

The August 2010 VA examination report shows that the examiner reviewed the claims file in detail, and noted the Veteran's diagnoses of PTSD in the treatment records, his regular group therapy, and symptoms of nightmares, sleeplessness, and anxiety. As noted, although the examiner ruled out PTSD, the Veteran has now submitted a report by his treating VA psychiatrist which both diagnoses PTSD and links it to service. The psychiatrist stated that the Veteran has had severe and chronic PTSD since he served in Vietnam from June 1970 to July 1971. The psychiatrist noted that the Veteran reported being bombarded by rocket and mortar fire while stationed in DaNang, and also seeing the bodies of several dead soldiers after the bombing. 

There is no doubt that further medical inquiry could be undertaken, but the Board finds that it would not materially assist in this determination. The law does not require that facts be established to a certainty. Read in a light most favorable to the Veteran, the January 2013 private psychiatric assessment places the evidence in approximate balance, and the claim will be granted. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. Thus, service connection for PTSD is granted. 

The Board does not express any opinion as to the severity of the now service-connected PTSD for the purposes of assigning a disability rating. The determination will be made by the RO on receipt of this decision. Fervency v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 





ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


